Citation Nr: 0411845	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He died on January [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to this 
adverse determination.


REMAND

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused the death, or substantially or materially contributed 
to it.  A service-connected disorder is one which was 
incurred in or aggravated by active service, or in the case 
of certain chronic diseases, one which was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

The veteran's death certificate shows that he died in January 
2002 as a result of a heart attack secondary to 
atherosclerosis.  Hypertension was listed as an other 
significant condition contributing to death but not resulting 
in the underlying cause of death.  At the time of his death 
the veteran was 79 years old and was service-connected for 
post-traumatic stress disorder (PTSD), rated as 10 percent 
disabling, fragment wounds to the right side of the face, 
temple, and right ear, rated as noncompensably (zero percent) 
disabling, and slight wounds of the left forearm and hand, 
also rated as noncompensably (zero percent) disabling.  He 
had been awarded a combined rating of 10 percent by VA.  

The appellant does not contend that either the heart attack 
secondary to atherosclerosis listed on the veteran's death 
certificate as the cause of his death or the hypertension 
which was listed as an other significant condition 
contributing to death but not resulting in the underlying 
cause of death began in service.  Instead, her only 
contention is that the veteran's service-connected PTSD was 
severely exacerbated by a visit to VA in later December 2001, 
at which time the veteran underwent a very stressful and 
psychologically painful 4-hour individual PTSD therapy 
session.  The appellant contends that the veteran was 
extremely agitated and suffered from flashbacks all night 
following this visit, and that when he began to complain of 
jaw and ear pain and nausea the next morning she took him to 
the emergency room, at which time she was told that the 
veteran was suffering a heart attack.  The veteran died the 
following day.  She maintains that the stress caused by the 
veteran's PTSD aided or lent assistance to the production of 
the veteran's heart attack and thus to his death.  

The Board observes that, in accordance with the VCAA's duty 
to assist, in August 2003 the M&ROC sought a medical opinion 
from a cardiovascular specialist to clarify what role, if 
any, the veteran's PTSD played in his death.  In a response 
dated in August 2003, a nurse practitioner from the 
Cardiovascular Division of a VA Medical Center stated that 
she had reviewed the pertinent medical records in the 
veteran's claims file.  She then set forth the known major 
risk factors for atherosclerosis, noting which risk factors 
applied to the veteran's situation.  She concluded that there 
was no research literature or medical evidence to support the 
contention that PTSD caused heart disease.

In August 2003, the M&ROC noted that because the attending 
clinician at death was a medical doctor, the opinion that the 
M&ROC required needed likewise to be by a physician.  In 
addition, the M&ROC noted that while the opinion by the nurse 
practitioner addressed the issue of whether the veteran's 
PTSD had caused his heart disease, there was no opinion 
regarding whether the veteran's PTSD contributed 
substantially or materially to the veteran's death.  In 
response, in August 2003 a VA cardiologist offered an 
addendum to the nurse practitioner's opinion, stating "From 
looking at patient risk factor profile in my opinion patient 
had atherosclerotic heart disease and [that] is [the] cause 
of his death, PTSD in my knowledge is not a recognized risk 
factor for atherosclerotic heart disease."

The Board finds that, unfortunately, this opinion by the VA 
cardiologist is also inadequate as it did not address the 
additional issue of whether the veteran's PTSD 
"substantially or materially contributed" to the veteran's 
death, even if not the cause of his death.  Thus, a new 
medical opinion must be requested.

In addition, the Board observes that neither the VA nurse 
practitioner nor the VA cardiologist had the benefit of 
reviewing the hospitalization report for the veteran's 
terminal period of hospitalization from January 1-[redacted], 2002 at 
Via Christi - St. Joseph's Medical Center.  Thus, the M&ROC 
should attempt to procure these hospitalization records prior 
to requesting the new VA medical opinion.

Finally, the Board observes that the opinion of the VA nurse 
practitioner contained the observation that there existed no 
"research literature...to support the contention that PTSD 
causes heart disease."  In response to this comment, in 
April 2004 the appellant's service representative submitted a 
large packet of medical literature in support of the 
appellant's claim.  This packet included articles from 
medical journals and books with titles such as "Post-
Traumatic Stress Disorder May Result in Heart Disease," 
"Terror Strikes the Heart - September 11, 2001," "The 
Heart and Emotional Stress," and "Dr. Dean Ornish's Program 
for Reversing Heart Disease," as well as a VA letter and a 
VA Review of Appeal concerning the general issue at hand.  
Thus, the Board finds that this research literature should be 
submitted to the VA medical professional for his or her 
review in formulating the requested medical opinion.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  After obtaining any necessary 
authorizations, the M&ROC should contact 
Via Christi - St. Joseph Medical Center, 
925 North Emporia, Wichita, Kansas 67214, 
and request copies of the hospitalization 
report for the veteran's terminal period 
of hospitalization and treatment at that 
facility from January 1-[redacted], 2002.  Any 
such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  Following the receipt of any 
additional evidence obtained in response 
to Number 1 above, the M&ROC should 
forward the veteran's claims folder to an 
appropriate VA physician for his or her 
review.  In particular, the M&ROC should 
ensure that the research literature 
submitted by the appellant's 
representative and the terminal report of 
the veteran's hospitalization, if 
available, are submitted for the medical 
professional's consideration.  The M&ROC 
should request that the medical 
professional provide a medical opinion 
regarding whether the veteran's PTSD 
either:  (a) caused the veteran's death; 
or (b) substantially or materially 
contributed to the veteran's death.  This 
opinion should set for the supporting 
rationale for any opinion provided.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the appellant's 
entitlement to service connection for the 
cause of the veteran's death.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



